 Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 1 of 47




 1   Kriss Halpern, Esq. (SBN 131389)
     Email: krisshalpern11@gmail.com
 2   LAW OFFICES OF KRISS HALPERN
     1021 Fifth Street, Suite 209
 3   Santa Monica, California 90403
     Landline Telephone Number: (310) 458-9340
 4   Fax Number: (310) 395-4876
     Attorney for Plaintiff Pete Tuck
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                             DISTRICT OF COLORADO
10
11   PETER A. TUCK, an individual,          )   CASE NO.
                                            )
12   Plaintiff                              )
                                            )
13   v.                                     )   COMPLAINT FOR VIOLATION OF
                                            )   THE AMERICANS WITH
14
     DURANGO FIRE PROTECTION                )
                                            )   DISABILITIES ACT, VIOLATION
15   DISTRICT AND DOES 1-20,                )   OF SECTION 504 OF THE FEDERAL
     Defendants.                            )
16                                          )   REHABILITATION ACT,
                                            )   VIOLATION OF THE COLORADO
17                                          )   ANTI-DISCRIMINATION ACT,
                                            )
18                                          )   VIOLATION OF 29 U.S.C. SECTION
                                            )   1983 CIVIL RIGHTS ACT,
19                                          )
                                            )   INTENTIONAL INFLICTION OF
20                                          )   EMOTIONAL DISTRESS
                                            )
21                                          )
                                            )   DEMAND FOR JURY TRIAL
22                                          )
                                            )
23
24   _________________________________
25
26
27
28

                                            1
                           COMPLAINT OF PLAINTIFF PETER A. TUCK
 Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 2 of 47




 1   PETER A. TUCK (“Mr. Tuck”), an individual, Plaintiff, residing in La Plata County,
 2
     State of Colorado, alleges as follows:
 3
 4   Introductory Statement of the Case
 5
        1. This is an action for disability discrimination in employment under federal and
 6
 7         Colorado law arising from the termination of a firefighter captain because of a

 8         heart attack, followed by the refusal of the fire district employer to consider the
 9
           recovery of the firefighter from successful treatment, including the treating
10
11         cardiologist's affirmation of the firefighter's ability to perform all essential tasks
12
           of a firefighter captain without restriction.
13
14
     Parties

15      2. Plaintiff Peter A. Tuck (“Mr. Tuck”) is and was an adult individual residing in
16
           the State of Colorado, county of La Plata, at all times relevant to this action. At
17
18         the time the unlawful acts described below began, Mr. Tuck was employed full-
19
           time as a Member of the Durango Fire Protection District, specifically a
20
           firefighter Captain, in the County of La Plata, State of Colorado.
21
22      3. The Durango Fire Protection District (“the District”) is a special district formed
23
           under the Special District Act of Colorado (Title 32, Article 1, C.R.S.) to
24
25         provide fire protection, emergency medical services, rescue, hazardous material
26         mitigation, prevention, public education and public service in the Durango
27
28

                                                2
                               COMPLAINT OF PLAINTIFF PETER A. TUCK
 Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 3 of 47




 1          region of the State of Colorado for the City of Durango and portions of La Plata
 2
            County.
 3
 4     4. Mr. Tuck is ignorant of the true names and capacities of Defendants sued herein
 5
            as DOES 1-20, inclusive, and therefore sues these Defendants by fictitious
 6
 7          names. Mr. Tuck will seek leave to amend this Complaint to state the real

 8          names and capacities of DOES 1-20, or any of them, if and when they are
 9
            ascertained.
10
11     5.   Mr. Tuck is informed and believes and thereon alleges that each fictitiously
12
            named Defendant is responsible in some manner for the occurrences alleged
13
14
            herein, and that the injuries of Mr. Tuck as alleged in this Complaint were

15          proximately caused by these Defendants, as well as defendants individually
16
            identified herein.
17
18     6. Mr. Tuck is informed and believes and thereon alleges that at all times herein

19
            mentioned, each of the Defendants was the agent, officer, employee, employer,
20
            partner, joint venturer, parent, manager, subsidiary, and/or affiliate of each, or
21
22          one or more of, the remaining Defendants and, in doing the things hereinafter
23
            alleged, each was acting within the course and scope of such position with the
24
25          permission, knowledge, consent and permission of one or more of the others.
26          //
27
            //
28

                                                  3
                                 COMPLAINT OF PLAINTIFF PETER A. TUCK
 Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 4 of 47




 1   Employees, Budget and Funding of the District
 2
        7. Mr. Tuck is informed and believes that at all times relevant to this action, the
 3
 4         District employed more than 100 persons, providing services over some 325
 5
           square miles, with stations open 24 hours a day, seven days a week.
 6
 7      8. According to the District's 2018 final budget posted online by the District, the

 8         projected revenue of the District was $13,872,636 for the calendar year 2018.
 9
        9. According to the District's 2018 final budget posted online by the District (pp.
10
11         10-11), funding for the District's operations comes from local tax collections in
12
           the form of a mill levy on property within the District, specific ownership taxes
13
14
           on motor vehicles collected by the County of La Plata, payments in lieu of taxes

15         from the Southern Ute Indian Tribe for tax exempt property owned by the tribe
16
           that is within the District; the City of Durango from a general fund primarily
17
18         generated by sales tax collected within the City; ambulance billing; state and
19
           federal grants; and wildland fire billings.
20
        10. The District is responsible for employing persons, and operating its facilities,
21
22         under the constitutions, laws and statutes of the State of Colorado, and the
23
           United States of America.
24
25         //
26         //
27
           //
28

                                                4
                               COMPLAINT OF PLAINTIFF PETER A. TUCK
 Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 5 of 47




 1   Relevant Federal and Colorado Disability Discrimination in Employment Statutes
 2
        11. Under federal law, the Americans with Disabilities Act (42 U.S.C. §§ 12101, et
 3
 4           seq) and the Rehabilitation Act (29 U.S.C. §§ 791, et seq) expressly prohibit
 5
             discrimination in employment on the basis of disability.
 6
 7      12. Under Colorado law, the Colorado Anti-Discrimination Act (“CADA”) (CRSA

 8           24-34-301, et seq) expressly prohibits discrimination in employment on the
 9
             basis of disability.
10
11   Venue
12
        13. Venue in this action lies in this Court under 28 U.S.C. §1391 because the events
13
14
             described and alleged below occurred in or about the City of Durango, County

15           of La Plata, State of Colorado.
16
     Jurisdiction
17
18      14. The District Courts of the United States of America have original jurisdiction of

19
             this action under 28 U.S.C. § 1331 because certain claims alleged herein arise
20
             under the Constitution and statutes and laws of the United States of America.
21
22   GENERAL FACTUAL BACKGROUND PERTAINING TO ALL CAUSES OF
23
     ACTION
24
25   Hiring and Promotion of Mr. Tuck by the District.
26      15. Mr. Tuck was initially hired by the City of Durango Fire Department (“City
27
             Department”) as a part-time Reservist firefighter, on or about March 1991.
28

                                                     5
                                    COMPLAINT OF PLAINTIFF PETER A. TUCK
 Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 6 of 47




 1     16. As a Reservist member of the City Department, Mr. Tuck performed all
 2
          assigned duties properly and professionally, so that he was offered full-time
 3
 4        employment as a firefighter on or about January 1, 1995.
 5
       17.Because Mr. Tuck enjoyed his career and duties and the benefits of his
 6
 7        employment by the City Department, Mr. Tuck accepted the offer and became a

 8        full-time firefighter on or about January 1, 1995.
 9
       18.During his employment as a firefighter with the City Department, Mr. Tuck
10
11        continued to perform all assigned duties properly and professionally, so that he
12
          was offered promotion to Lieutenant on or about January 1999.
13
       19. Because Mr. Tuck continued to enjoy his career and duties and the benefits of
14
15        his employment by the City Department, Mr. Tuck accepted the offer and
16
          became a Lieutenant on or about January 1999.
17
18     20. During his employment as a Lieutenant with the City Department, Mr. Tuck

19
          continued to perform all assigned duties properly and professionally, so that he
20
          was offered promotion to Fire Captain for a consolidated fire district known as
21
22        the Durango Fire Rescue Authority (“the Rescue Authority”), which was a
23
          successor in interest to the City Department, on or about January 1, 2002.
24
25     21. Because Mr. Tuck continued to enjoy his career and duties and the benefits of

26        his employment by the City Department, which became part of the Rescue
27
28

                                              6
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
 Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 7 of 47




 1        Authority, Mr. Tuck accepted the offer and became a Fire Captain on or about
 2
          January 1, 2002.
 3
 4     22.The District is a successor in interest of the entity which had been the Rescue
 5
          Authority and has been operating as such since on or about the year 2014.
 6
 7     23.Throughout his employment as a member of the City Department, the Rescue

 8        Authority, and the District, Mr. Tuck continually received reviews which rated
 9
          him as either Superior or Exceptional.
10
11     24. At all material times, Mr. Tuck intended to continue his employment with the

12
          District, hoped and worked for further promotion, and intended to continue his
13
14
          employment with the District until he reached full retirement age, earning all

15        rights and benefits to which he was entitled.
16
       25. Mr. Tuck was born on October 16, 1963 and, under the terms and conditions of
17
18        employment with the District, Mr. Tuck anticipated and intended to remain a
19
          member of the District, with the expectation and anticipation of promotion,
20
          along with increases in salary and benefits, at least until he turned age 65 on
21
22        October 16, 2028.
23
       26. At no time prior to the unlawful acts as alleged below had Mr. Tuck ever done
24
25        anything, or heard anything, which caused him to believe that his ongoing
26        employment as a member of the District would not continue as it had for more
27
28

                                               7
                              COMPLAINT OF PLAINTIFF PETER A. TUCK
 Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 8 of 47




 1         than twenty years, with raises and promotions and increased benefits provided
 2
           to members of the District.
 3
 4      27. As of January 2016, Mr. Tuck earned a base salary of $28.08/hr., averaging
 5
           approximately 56 hours per week, with three of those hours overtime at time
 6
 7         and a half, totaling approximately $1614.60 per week, or $83,959.92 per year.

 8         Mr. Tuck received benefits including but not limited to health insurance for
 9
           himself and his wife and dependent child; retirement pay of 10.5% of gross
10
11         salary; vacation of 9.2 hours accumulated biweekly, or 240.24 hours annually;
12
           sick time of 4.62 hours biweekly, or 120.12 hours annually; paid holidays of 12
13
14
           additional hours per designated holiday.

15   Mr. Tuck Suffered a Heart Attack While Performing Duties on 1/31/2016, Followed
16
     by Medical Recovery and Clearance for Duty without Restriction.
17
18      28. On January 31, 2016, Mr. Tuck suffered a heart attack (medically known as a

19
           myocardial infarction) while performing duties as a fire Captain employed as a
20
           member of the District, which included exercise and shoveling snow, during a
21
22         48 hour shift from 0700 on January 30, 2016 until 0700 on February 1, 2016.
23
        29.Mr. Tuck was driven by ambulance to the Mercy Regional Medical Center in
24
25         Durango, CO where he was successfully resuscitated, and provided two
26         vascular stents on his left coronary artery to allow for unblocked circulation of
27
           blood to and through his heart.
28

                                               8
                              COMPLAINT OF PLAINTIFF PETER A. TUCK
 Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 9 of 47




 1     30.Following his heart attack and surgical care, Mr. Tuck took part in ongoing
 2
          treatment and recovery at the Mercy Regional Medical Center in Durango, CO,
 3
 4        overseen by cardiologist Susie Kim, M.D., F.A.C.C.
 5
       31.Dr. Kim is, and at all times relevant to this action was, a cardiology specialist
 6
 7        and Fellow of the American College of Cardiology (“F.A.C.C.”), who was the

 8        primary treating physician for the recovery of Mr. Tuck from the heart attack he
 9
          suffered on January 31, 2016.
10
11     32. In or about March 2016, as his recovery was progressing but not yet complete,

12
          Mr. Tuck met with District fire chief Hal Doughty and other officers of the
13
14
          District. Chief Doughty asked Mr. Tuck if he was familiar with the guidelines

15        of the National Fire Protection Agency (“NFPA”) pertaining to the health of
16
          firefighters, specifically NFPA 1582. Chief Doughty then advised Mr. Tuck that
17
18        he should familiarize himself with the NFPA guidelines.
19
       33.The March 2016 meeting with District Chief Doughty was the first time NFPA
20
          1582, or any other NFPA health guideline, had ever been raised by Chief
21
22        Doughty, or anyone else at the District, to Mr. Tuck, with regard to Mr. Tuck's
23
          heart attack, or any other medical condition suffered by any member of the
24
25        District.
26     34. At the March 2016 meeting, neither Chief Doughty, nor anyone else, told Mr.
27
          Tuck that he would not be allowed to return to work because he suffered a heart
28

                                               9
                              COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 10 of 47




 1       attack. Nor was any particular portion of NFPA 1582 given to him, or
 2
         mentioned.
 3
 4    35. As of March 2016, Mr. Tuck had accumulated more than eight months of sick
 5
         time and vacation time which was unused and owing to him.
 6
 7    36.Mr. Tuck is informed and believes that neither NFPA 1582, nor any part of it,

 8       had ever previously been raised or used as a condition of continued
 9
         employment for a District member at any time.
10
11    37. Prior to Mr. Tuck's conversation with Chief Doughty in or about March 2016,

12
         neither the NFPA health guidelines, NFPA 1582, nor any part of them, had ever
13
14
         been mentioned to Mr. Tuck as in any way determinative of his ongoing

15       employment, or even a concern or consideration at all.
16
      38. As his recovery progressed, and while Mr. Tuck was still on paid leave
17
18       previously earned, Dr. Kim was asked to provide a written update to the District
19
         on Mr. Tuck's heart attack and treatment.
20
      39.By letter dated April 24, 2016, Dr. Kim advised and affirmed that Captain Tuck
21
22       had been under the care of her and her medical group since his medical
23
         emergency on January 31, 2016.
24
25    40. Dr. Kim further advised and affirmed by letter dated April 24, 2016 that Captain

26       Tuck “has been improving steadily,” and that in six months time from his
27
         January 31, 2016 heart attack Captain Tuck “will have no physical restrictions
28

                                            10
                            COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 11 of 47




 1       on his physical activity if he continues to improve.” She further advised that she
 2
         believed that Mr. Tuck “will be able to fulfill the physical requirements needed
 3
 4       for his Fire Captain duties.”
 5
      41. Attached hereto at Ex. A is a true and correct copy of Dr. Kim's letter of April
 6
 7       24, 2016 which was provided to the District on or about that time.

 8    42. In response to the letter of Dr. Kim regarding the recovery of Mr. Tuck and
 9
         anticipated ability to return to work without physical restrictions, the District
10
11       sent Dr. Kim a list of medical criteria designated Category A and Category B
12
         conditions which the District took out of a document prepared by a private trade
13
14
         association known as the National Fire Protection Agency (“NFPA”).

15    43. Specifically, the District sent Dr. Kim portions taken from Chapter 6 of a
16
         document designated NFPA 1582. Chapter 6 of NFPA 1582, titled “Medical
17
18       Evaluations of Candidates,” deals with the testing and selection of firefighter
19
         job applicants, not members of a fire department, district, or other type of
20
         agency who become ill or injured.
21
22    44. In chapters of NFPA 1582 pertaining to the evaluation and testing of firefighter
23
         members of a department, district or other type of agency, such as Mr. Tuck,
24
25       there are no Category A and Category B criteria at all. Rather, there are
26       descriptions of approaches to take in testing and examining individual
27
         firefighters for medical clearance. The District never sent these sections, or any
28

                                             11
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 12 of 47




 1       portion of them, to Dr. Kim, or anyone else, with regard to Mr. Tuck and his
 2
         health in 2016. Rather, the District and DOES 1-20 at all times failed and
 3
 4       refused to undertake any individualized review of Mr. Tuck at any time, and
 5
         ignored its obligations otherwise under law, and all requests from Mr. Tuck that
 6
 7       they consider his individual abilities.

 8    45.Mr. Tuck is informed and believes that NFPA 1582, Chapter 6, has never been
 9
         adopted by the State of Colorado in any way.
10
11    46. Mr. Tuck is informed and believes that NFPA 1582, Chapter 6, had never been

12
         adopted by the District, even for firefighter candidates, let alone members of the
13
14
         District such as Mr. Tuck, until after the District decided to terminate Mr. Tuck

15       from employment because of his heart attack, and searched for pretexts to
16
         support its decision to do so.
17
18    47. Nothing about NFPA 1582, Chapter 6, was explained to Mr. Tuck by the

19
         District, or anyone associated with the District, at the time the District sent a list
20
         of health criteria taken from NFPA 1582, Chapter 6, to his cardiologist, Dr.
21
22       Kim, and asked her to state whether or not Mr. Tuck fell into any condition
23
         listed under either Category A or Category B.
24
25    48. Dr. Kim responded to the request of the District by letter dated April 29, 2015

26       [sic], actually sent on April 29, 2016, with answers to all criteria listed, advising
27
         that the only criteria requiring an affirmative answer was the question whether
28

                                             12
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 13 of 47




 1       or not Mr. Tuck ever suffered Coronary Artery Disease (“CAD”) and “history
 2
         of myocardial infarction.” Because Mr. Tuck suffered a heart attack on January
 3
 4       31, 2016, the answer could only be yes, he had, and Dr. Kim stated as such.
 5
      49. In answer to all other medical conditions provided by the District out of NFPA
 6
 7       1582, Chapter 6, Dr. Kim explained that Mr. Tuck either did not have the

 8       condition, that he suffered no material consequence of the condition, and/or that
 9
         she anticipated Mr. Tuck would not suffer from the condition once his treatment
10
11       and recovery was complete, within six months from medical injury.
12
      50. Attached hereto at Ex. B is a true and correct copy of Dr. Kim's letter to the
13
14
         District sent on April 29, 2016 in response to the District asking about category

15       A and category B medical conditions taken from NFPA 1582, chapter 6 for
16
         “Medical Evaluations of Candidates.”
17
18    51. As discussed more fully below, the District terminated Mr. Tuck from

19
         employment, by letter on May 2, 2016, based solely on a disability, refusing any
20
         consideration of Mr. Tuck's individual ability to perform the essential functions
21
22       of his job, leave to complete his recovery as anticipated by Dr. Kim, or any
23
         consideration or interactive process regarding reasonable accommodations.
24
25    52. Despite his shock and distress from the District's May 2, 2016 termination

26       letter, Mr. Tuck continued his treatment and recovery, and continued to seek a
27
         return to work.
28

                                             13
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 14 of 47




 1    53. By letter dated August 19, 2016, Dr. Kim advised and affirmed that Mr. Tuck
 2
         had, in fact, recovered well from his heart attack, as anticipated, graduated from
 3
 4       the Mercy Regional cardiac rehabilitation program, and had “no restrictions on
 5
         activity.”
 6
 7    54.Dr. Kim further advised and affirmed that Mr. Tuck was qualified to perform all

 8       duties of a firefighter with the District, without restriction.
 9
      55.Attached hereto at Ex. C is a true and correct copy of Dr. Kim's letter of August
10
11       19, 2016.
12
      56.The August 19, 2016 letter of Dr. Kim was provided to the District, but the
13
14
         District maintained its refusal to permit Mr. Tuck to return to employment with

15       the District.
16
      57.At no time prior to his heart attack on January 31, 2016 did the District ever
17
18       advise Mr. Tuck that it might not, or would not, allow him to return to duty
19
         once he recovered from an illness and was medically cleared for duty.
20
      58. At no time prior to his heart attack on January 31, 2016 did the District ever
21
22       advise Mr. Tuck that it had chosen to abide by any particular set of criteria or
23
         recommendations from the National Fire Protection Agency (“NFPA”)
24
25       pertaining to the health of members of the District, or any other such guidelines,
26       other than being able to perform the essential duties of the position for which he
27
28

                                             14
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 15 of 47




 1         was employed, and being able to pass physical examinations that Mr. Tuck had
 2
           always passed, and was prepared to take again following his recovery.
 3
 4      59. At no time prior to January 31, 2016 did the District ever advise Mr. Tuck that it
 5
           would be unable to provide an accommodation of waiting for him to return to
 6
 7         duty as a Captain with the District as he recovered from a medical illness or

 8         accident. In fact, the District had previously granted leave to firefighters
 9
           employed as members of the District suffering injury or illness during a
10
11         recovery of many months, including recoveries that far exceeded the six months
12
           Dr. Kim advised was needed for Mr. Tuck.
13
14
        60.Mr. Tuck is informed and believes that the District never adopted the NFPA

15         health guidelines, or any portion of them, at any time prior to his heart attack on
16
           January 31, 2016.
17
18      61. The State of Colorado has never adopted the NFPA health guidelines, or any

19
           part of them, specifically including Chapter 6, for firefighters of the State of
20
           Colorado, whether candidates, or members of a district or agency of any kind.
21
22   Termination of Mr. Tuck and Refusal to Cease Discrimination.
23
        62.On May 2, 2016 Mr. Tuck was served a letter from Chief Doughty dated May 2,
24
25         2016 advising him of his termination from employment by the District.
26      63. Attached hereto at Ex. D is a true and correct copy of the May 2, 2016 letter
27
           from Chief Doughty advising Mr. Tuck of his termination from employment by
28

                                               15
                               COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 16 of 47




 1       the District, falsely claiming that Mr. Tuck's termination was required by the
 2
         NFPA guidelines, specifically NFPA 1582, Section 6.10.1.1, a section of
 3
 4       Chapter 6, titled “Medical Evaluations of Candidates.” Mr. Tuck was not then a
 5
         “candidate” for a firefighter position with the District, and had not been one for
 6
 7       more than 20 years.

 8    64. On May 2, 2016, the District for the first time provided Mr. Tuck an updated
 9
         fire captain job description dated March 2016 which referred to the NFPA 1582
10
11       health guidelines for firefighter applicants as part of the job description of a
12
         firefighter captain with the District, thereby altering the job description in order
13
14
         to discriminate against Mr. Tuck, and including terms which are not actual job

15       functions at all, let alone essential ones. (Cf Hawkins v. Schwan's Home Serv.,
16
         778 F.3d 877, 884-889 (10th Cir. 2015) (quoting and explaining 29 CFR 1630.2
17
18       (n) for what constitutes an “essential function” of a position) (“...an employer
19
         may not turn every condition of employment which it elects to adopt into a job
20
         function, let alone an essential job function, merely by including it in a job
21
22       description.") (citation omitted). Indeed, the newly added term was neither job-
23
         related, nor uniformly enforced, nor consistent with business necessity. (see
24
25       Hawkins v. Schwan's Home Serv., 778 F.3d 877, 888-889 (10th Cir. 2015)
26       (citations omitted).
27
28

                                                16
                                COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 17 of 47




 1    65. Mr. Tuck is informed and believes that prior to Mr. Tuck's heart attack on
 2
         January 31, 2016 the District had never once used the NFPA health guidelines,
 3
 4       or any part of them, specifically including Chapter 6, to review and/or terminate
 5
         a member of the District.
 6
 7    66.Mr. Tuck is informed and believes that prior to Mr. Tuck's heart attack on

 8       January 31, 2016, the District had never mentioned, referenced, or referred to
 9
         the NFPA health guidelines, or any part of them, on any firefighter job
10
11       description of the District.
12
      67.Attached hereto at Exhibit E is a true and correct copy of the District's job
13
14
         description of a firefighter Captain used prior to Mr. Tuck's heart attack on

15       January 31, 2016, which includes the District's description of physical and
16
         medical testing required for the position and provided to Mr. Tuck.
17
18    68.Attached hereto at Ex. F is a true and correct copy of the District's job
19
         description of a firefighter Captain marked as “Revised March 2016” which Mr.
20
         in order to manufacture a pretext to discriminate against Mr. Tuck and terminate
21
22       his employment due to a disability.
23
      69.Mr. Tuck has been extensively trained in how to manage and handle the
24
25       disability arising from the heart attack he suffered on January 31, 2016, and has
26       been ready, willing, and able to return to employment full-time as a Captain
27
         with the District at all times since his recovery, no later than August 19, 2016.
28

                                             17
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 18 of 47




 1    70. Following his termination on May 2, 2016 by the District, Mr. Tuck made
 2
         repeated and ongoing efforts to return to work with the District, which efforts
 3
 4       have at all times been ignored and/or refused by the District.
 5
      71. Mr. Tuck provided the District proof of his recovery from the heart attack he
 6
 7       suffered, and ability to perform all duties of a Captain with the District,

 8       including the April 19, 2016 letter of his treating cardiologist, Dr. Kim, which
 9
         proof has at all times been ignored and/or refused by the District.
10
11    72.Mr. Tuck does not smoke cigarettes.
12
      73.Mr. Tuck does not drink alcohol.
13
      74. Mr. Tuck vigorously exercises regularly.
14
15    75.Mr. Tuck has no history of any other significant medical condition; nor does he
16
         have a medical condition of any kind which prevents him from performing all
17
18       the duties of a firefighter captain with the District.
19
      76. On October 27, 2016, Mr. Tuck was examined by a physician named Steven
20
         Friedrich, M.D. who found that he “...has no physical limits that would prevent
21
22       him from being a firefighter….” Dr. Friedrich was appointed by an agency
23
         known as the Fire and Police Pension Association of Colorado (“FPPA”) to
24
25       examine Mr. Tuck.
26
27
28

                                             18
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 19 of 47




 1    77.Mr. Tuck is informed and believes that Dr. Friedrich specializes in cardiology
 2
         and has performed physical reviews for firefighters in fire districts in the State
 3
 4       of Colorado pertaining to cardiac conditions.
 5
      78.Dr. Friedrich further found after examining Mr. Tuck and reviewing his medical
 6
 7       records,

 8             “Mr. Tuck...strongly desires to return to work as a firefighter. He has no
 9
               exercise limitation. He is in excellent physical condition. He has no
10
11             physical limitations that would prevent him from being a firefighter….”
12
      79. On October 28, 2016, Mr. Tuck was examined by a physician named Leonard
13
14
         Zemel, M.D. who found that Mr. Tuck “...appears stable to perform the

15       necessary firefighter physical requirements.” Dr. Zemel was appointed by an
16
         agency known as the Fire and Police Pension Association of Colorado
17
18       (“FPPA”) to examine Mr. Tuck.
19
      80. Despite the findings of medical tests, the written determination of Mr. Tuck's
20
         treating cardiologist, and the reviews of at least two independent physicians
21
22       who examined him, one of whom was an experienced cardiologist, the District
23
         and DOES 1-20 continued to insist that NFPA guidelines applied which did not
24
25       allow the employment of a firefighter who had suffered a heart attack, and
26       refused to allow Mr. Tuck to return to his position as a firefighter with the
27
         District, regardless of his individual ability to do so.
28

                                             19
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 20 of 47




 1    81. The claim by the District and DOES 1-20 of what the NFPA guidelines require,
 2
         or even that the NFPA guidelines apply to Mr. Tuck's employment with the
 3
 4       District, has been false at all times, and used as a pretext for discriminating
 5
         against Mr. Tuck on the basis of 1) an actual impairment which substantially
 6
 7       limits one or more major life activities, and/or 2) a record of such an

 8       impairment; and/or 3) Mr. Tuck being regarded as having such an impairment.
 9
      82. Mr. Tuck has repeatedly provided the District with explanation and proof of the
10
11       District's false and improper reading of the NFPA guidelines that it wrongly
12
         claims to be following in refusing his employment, which explanation and
13
14
         proof have at all times been ignored and/or refused by the District.

15    83. Mr. Tuck has, inter alia, repeatedly explained and advised that the NFPA
16
         guidelines were never adopted by the District as a condition of employment
17
18       prior to Mr. Tuck's heart attack.
19
      84. The District has failed to provide any proof or evidence of when and whether
20
         the NFPA guidelines were ever lawfully adopted by the District.
21
22    85. Mr. Tuck has, inter alia, repeatedly explained and advised that the NFPA
23
         guidelines do not contain any requirement that suffering a heart attack precludes
24
25       a firefighter from returning to work as a firefighter, regardless of successful
26       treatment and recovery and test results and examinations showing an ability to
27
         perform all functions. In fact, there is no such requirement in the NFPA
28

                                             20
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 21 of 47




 1       guidelines, and the repeated claim otherwise by the District and DOES 1-20 is
 2
         an intentional misrepresentation used as a pretext for discrimination.
 3
 4    86.Mr. Tuck has, inter alia, explained and advised that there are many other
 5
         firefighters in the State of Colorado who successfully returned to work and
 6
 7       performed their duties following a heart attack, and he has even supplied the

 8       names of these firefighters, and the agencies where they are working as
 9
         firefighters.
10
11    87. Mr. Tuck has, inter alia, explained and advised that other firefighters with the

12
         District suffered serious injuries which required leave of many months, or much
13
14
         longer, who were allowed to return to work with the District as firefighters

15       following treatment and recovery.
16
      88. Mr. Tuck has, inter alia, identified a firefighter with the District who suffered a
17
18       heart attack, was on leave for months, then tested following his recovery, and
19
         allowed to return to work with the District as a volunteer firefighter, and did so
20
         safely for several years, prior to the termination of Mr. Tuck.
21
22    89. The District has ignored and refused to follow NFPA guidelines on the testing
23
         and examination of firefighters for a return to work following illness or injury,
24
25       which guidelines are in the very document, NFPA 1582, the District cites to
26       justify its discrimination against Mr. Tuck.
27
28

                                             21
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 22 of 47




 1    90. The District has ignored and refused to follow its own history of testing and
 2
         examining a firefighter following a heart attack for a return to work prior to its
 3
 4       decision to discriminate against Mr. Tuck.
 5
      91. During the entire time of Mr. Tuck's employment with the District and DOES 1-
 6
 7       20, and their predecessors in interest, said defendants never applied or

 8       referenced or followed NFPA guidelines pertaining to medical evaluations of
 9
         firefighters.
10
11    92. Following the heart attack of Mr. Tuck, and his treatment and recovery, the

12
         District and DOES 1-20 never applied or followed or even considered NFPA
13
14
         standards regarding a physician's review of a firefighter following a heart

15       attack, as set forth at Section 9.4.3 of NFPA 1582, and never reported on, or
16
         even considered, whether there were any applicable job limitations that
17
18       pertained to Mr. Tuck as an individual.
19
      93.The District and DOES 1-20 refused to make an individualized assessment of
20
         Mr. Tuck's recovery from his heart attack and ability to perform his duties
21
22       following his recovery.
23
      94.The District and DOES 1-20 refused to allow Mr. Tuck to use earned and
24
25       accumulated sick and vacation time to complete his recovery when Mr. Tuck's
26       employment was terminated on May 2, 2016, and instead sent him a check
27
         paying for the time accumulated, despite his request to use that time owed.
28

                                            22
                            COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 23 of 47




 1   Mr. Tuck Filed a Complaint with the EEOC and the EEOC Found that Discrimination
 2
     by the District Occurred in Violation of Federal Law.
 3
 4      95. Mr. Tuck timely filed a written notice of claim with the Equal Employment
 5
           Opportunity Commission of the United States of America (“EEOC”), acting
 6
 7         under federal law and a workshare agreement with the Colorado Civil Rights

 8         Division, on or about October 28, 2016.
 9
        96.The EEOC prepared and issued a Charge of Discrimination on behalf of itself
10
11         and the Colorado Civil Rights Division, Charge No. 541-2017-00189, which
12
           charge was signed and dated by Mr. Tuck.
13
        97. After the District received notice that Mr. Tuck had filed a charge based on his
14
15         termination, the District advised Mr. Tuck that he would no longer be allowed
16
           to enter any fire station of the District, specifically including the opportunity to
17
18         visit his friends and co-workers, and to use exercise equipment he had
19
           previously been promised he could use as long as he wanted. Under the law of
20
           the Tenth Circuit, a retaliatory act arising from a complaint of discrimination to
21
22         an agency is reasonably related to the same facts stated in the complaint and a
23
           new complaint need not be filed for the subsequent act. Seymore v. Shawver &
24
25         Sons 111 F.3d 794, 799 (10th Cir. 1997) (citations omitted).
26
27
28

                                               23
                               COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 24 of 47




 1    98. The EEOC conducted an investigation which included the review of extensive
 2
         written and oral submissions by both the District and Mr. Tuck regarding the
 3
 4       facts and law pertaining to Mr. Tuck's charge of discrimination by the District.
 5
      99.The EEOC found in favor of Mr. Tuck and issued a Determination dated March
 6
 7       9, 2018.

 8    100.     A true and correct copy of the EEOC Determination dated March 9, 2018
 9
         is attached hereto at Ex. G.
10
11    101.     A conciliation meeting was held in Denver, CO under the directions of
12
         the EEOC on or about April 4, 2018 during which further submissions
13
14
         regarding the relevant law and facts took place, but the claims of Mr. Tuck were

15       not resolved.
16
      102.     The EEOC issued a notice of right to sue by certified mail addressed to
17
18       counsel for Mr. Tuck dated October 10, 2018, in an envelope postmarked
19
         October 11, 2018, which was received on October 20, 2018.
20
      103.     The notice of right to sue states,
21
22             “If you choose to commence a civil action, such suit must be filed in the
23
               appropriate court within 90 days of your receipt of this Notice.”
24
25    104.     This Complaint is timely filed with this Court following the exhaustion
26       of administrative remedies by Mr. Tuck under federal and Colorado law.
27
28

                                            24
                            COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 25 of 47




 1   FIRST CAUSE OF ACTION FOR DISABILITY DISCRIMINATION IN
 2
     VIOLATION OF THE AMERICANS WITH DISABILITIES ACT [42 U.S.C.A.
 3
 4   §§12101, et seq] BY PLAINTIFF PETER A. TUCK AGAINST DEFENDANTS
 5
     DURANGO FIRE PROTECTION DISTRICT AND DOES 1-20.
 6
 7     105.     Mr. Tuck alleges and incorporates by reference herein as if restated in full

 8        each of the preceding paragraphs.
 9
       106.     The Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101, et
10
11        seq., prohibits employers from discriminating against qualified individuals
12
          because of a disability “in regard to job application procedures, the hiring,
13
14
          advancement, or discharge of employees, employee compensation, job training,

15        and other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112.
16
          One such term, condition and privilege of employment is the right to a leave of
17
18        absence, or sick leave. 29 C.F.R. § 1630.4 (a) (v).
19
       107.     The ADA Amendments Act of 2008, Pub. L. No. 110-325, 122 Stat.
20
          3553, states that the protections of the Americans with Disabilities Act of 1990
21
22        are to provide broad protections to persons with disabilities, and specifically
23
          abrogates court-created limitations on those protections. See, e.g., Martin v.
24
25        Union Pac. R.R. Co., 2018 U.S. Dist. LEXIS 94310, 13 (U.S.D.C. Colorado).
26        [See 29 C.F.R. § 1630.1: “Broad coverage. The primary purpose of the ADAAA
27
          is to make it easier for people with disabilities to obtain protection under the
28

                                             25
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 26 of 47




 1       ADA. Consistent with the Amendments Act's purpose of reinstating a broad
 2
         scope of protection under the ADA, the definition of "disability" in this part
 3
 4       shall be construed broadly in favor of expansive coverage to the maximum
 5
         extent permitted by the terms of the ADA. The primary object of attention in
 6
 7       cases brought under the ADA should be whether covered entities have complied

 8       with their obligations and whether discrimination has occurred, not whether the
 9
         individual meets the definition of disability. The question of whether an
10
11       individual meets the definition of disability under this part should not demand
12
         extensive analysis.”]
13
14
      108.     The Americans with Disabilities Act of 1990, 42 U.S.C. § 12102 (1)

15       defines “disability” as an individual with either (A) a physical or mental
16
         impairment that substantially limits one or more major life activities; (B) a
17
18       record of such an impairment; or (C) being regarded as having such an
19
         impairment.
20
      109.     The surgical addition of stents, the use of medication, and other remedial
21
22       measures taken by Mr. Tuck in the treatment of his medical condition existing
23
         when he suffered a heart attack on January 31, 2016 are each mitigating
24
25       measures providing ameliorative effects as defined at 42 U.S.C. § 12102 (4) (E)
26       and, as such, shall not be considered in determining whether or not Mr. Tuck
27
         has a condition which substantially limits a major life activity. Without the use
28

                                            26
                            COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 27 of 47




 1       of these remedial measures, Mr. Tuck would have a condition that would
 2
         substantially limit all major life activities and place him at risk of death.
 3
 4    110.       Mr. Tuck has a record of an impairment that substantially limits one or
 5
         more major life activities which were not transitory or minor as defined at 42
 6
 7       U.S.C. § 12102 (3) (B). [See 29 C.F.R. § 1630.2 (g), (h), (i), and (j).]

 8    111.       As a result of the heart attack suffered on January 31, 2016, Mr. Tuck
 9
         learned that he has a disability that substantially limits major life activities
10
11       related to the cardiovascular and circulatory systems of his body if not properly
12
         and successfully treated. [Cf 29 C.F.R. § 1630.2 (g), (h), (i) and (j).]
13
14
      112.       Mr. Tuck has been regarded by the District and DOES 1-20 as having an

15       impairment that substantially limits one or more major life activities at all times
16
         since he suffered a heart attack on January 31, 2016. [Cf 29 C.F.R. § 1630.2 (g),
17
18       (h).]
19
      113.       Despite Mr. Tuck and his cardiologist, Dr. Kim, advising the District that
20
         they anticipated Mr. Tuck's full recovery in six months from his medical injury,
21
22       and that they expected Mr. Tuck would be able to perform his duties without
23
         restriction so long as his recovery continued, the District and DOES 1-20
24
25       refused to engage in a good faith interactive process or individualized
26       assessment of any kind, and unilaterally chose to terminate Mr. Tuck's
27
28

                                             27
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 28 of 47




 1       employment on the basis of a disability without regard to whether or not Mr.
 2
         Tuck was, or would soon be, able to perform the functions of his work.
 3
 4    114.      Despite Mr. Tuck and his cardiologist, Dr. Kim, advising the District and
 5
         DOES 1-20 that Mr. Tuck had, in fact, fully recovered from medical injury, and
 6
 7       that Mr. Tuck was able to perform his duties without restriction, the District

 8       continued to refuse to allow Mr. Tuck the opportunity to return to work, engage
 9
         in an interactive process to make a reasonable determination regarding Mr.
10
11       Tuck's ability to return to his position, or make an individualized assessment of
12
         Mr. Tuck's ability to perform the essential tasks of his position.
13
14
      115.      The District and DOES 1-20 failed and refused to provide Mr. Tuck with

15       leave and/or the reasonable accommodation of allowing Mr. Tuck time to
16
         recover from his medical injury so that he could return to work without
17
18       restriction.
19
      116.      The District and DOES 1-20 failed and refused to provide Mr. Tuck with
20
         leave and/or the reasonable accommodation of allowing Mr. Tuck time to
21
22       recover from his medical injury despite never advising Mr. Tuck of any undue
23
         prejudice it might suffer from providing the reasonable accommodation
24
25       requested, and the non-existence of any such undue prejudice.
26    117.      The District and DOES 1-20 failed and refused to provide Mr. Tuck with
27
         leave and/or the reasonable accommodation of allowing Mr. Tuck time to
28

                                            28
                            COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 29 of 47




 1       recover from his medical injury despite having a position available that Mr.
 2
         Tuck was able to perform without restriction following his recovery.
 3
 4    118.     The District and DOES 1-20 used qualification standards, employment
 5
         tests or other selection criteria, which are not job-related and consistent with
 6
 7       business necessity, to screen out Mr. Tuck on the basis of disability. [See 29
 8       C.F.R. § 1630.10].
 9
      119.     The District and DOES 1-20 used standards, criteria, or methods of
10
11       administration, which are not job-related and consistent with business necessity,
12
         and which had the effect of discriminating on the basis of disability against Mr.
13
14       Tuck. [See 29 C.F.R. § 1630.7].
15    120.     The District and DOES 1-20 misrepresented guidelines created by a civil
16
         association known as the National Fire Protection Agency (“NFPA”), and
17
18       falsely claimed that any person who has suffered a heart attack may not be
19
         employed as a firefighter, which claim is, and was, a misrepresentation and/or
20
21       misapplication of the NFPA guidelines at all times it was made by defendants,

22       showing direct evidence of discrimination under the standard followed in
23
         Martin v. Union Pac. R.R. Co., Civil Action No. 16-cv-2821-WJM-GPG, 2018
24
25       U.S. Dist. LEXIS 94310, 9 (U.S.D.C. Colorado) (citing Hawkins v. Schwan's
26
         Home Serv., 778 F.3d 877, 883-884 (10th Cir. 2015).
27
28

                                              29
                              COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 30 of 47




 1    121.     On or about March 2016 the District and DOES 1-20 rewrote the job
 2
         description of fire captain so that the description now included inapplicable
 3
 4       portions of the NFPA guidelines which they chose to use as an excuse to refuse
 5
         to employ Mr. Tuck as a fire captain, engage in a good faith interactive process,
 6
 7       or even consider Mr. Tuck's ongoing request to return to work, showing direct

 8       evidence of discrimination under the standard followed in Martin v. Union Pac.
 9
         R.R. Co., Civil Action No. 16-cv-2821-WJM-GPG, 2018 U.S. Dist. LEXIS
10
11       94310, 9 (U.S.D.C. Colorado) (citing Hawkins v. Schwan's Home Serv., 778
12
         F.3d 877, 883-884 (10th Cir. 2015).
13
14
      122.     As part of their decision to refuse a reasonable accommodation to Mr.

15       Tuck that would allow him to return to work, or engage in an interactive
16
         process, the District and DOES 1-20 falsely claimed that they had lawfully
17
18       adopted the NFPA guidelines, amended the job description of fire captain to
19
         include a reference to NFPA guidelines for firefighter candidates as a pretext to
20
         refuse to consider the return of Mr. Tuck to his position, and refused to follow
21
22       those portions of NFPA guidelines that apply to actual Members of a fire
23
         district, department or other agency which would require them to consider and
24
25       evaluate Mr. Tuck's individual abilities to perform his duties, showing direct
26       evidence of discrimination under the standard followed in Martin v. Union Pac.
27
         R.R. Co., Civil Action No. 16-cv-2821-WJM-GPG, 2018 U.S. Dist. LEXIS
28

                                            30
                            COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 31 of 47




 1       94310, 9 (U.S.D.C. Colorado) (citing Hawkins v. Schwan's Home Serv., 778
 2
         F.3d 877, 883-884 (10th Cir. 2015).
 3
 4    123.      Instead, the District and DOES 1-20 misrepresented and misapplied the
 5
         NFPA guidelines, then wrongly and improperly sought to apply inapplicable
 6
 7       portions of the NFPA guidelines retroactively to the employment of Mr. Tuck,

 8       as an excuse to refuse to allow him to return to work, while refusing to apply
 9
         portions that would lead to Mr. Tuck's ability to return to work, showing direct
10
11       evidence of discrimination under the standard followed in Martin v. Union Pac.
12
         R.R. Co., Civil Action No. 16-cv-2821-WJM-GPG, 2018 U.S. Dist. LEXIS
13
14
         94310, 9 (U.S.D.C. Colorado) (citing Hawkins v. Schwan's Home Serv., 778

15       F.3d 877, 883-884 (10th Cir. 2015).
16
      124.      These claims and misrepresentations and refusals by the District and
17
18       DOES 1-20 were knowingly dishonest at all times, done as a means of
19
         harassment and cruelty towards Mr. Tuck, grossly reckless, malicious, or
20
         despicable, and done in order to refuse employment to Mr. Tuck on the basis of
21
22       a disability.
23
      125.      The order by the District and DOES 1-20 that Mr. Tuck not be permitted
24
25       to enter any fire station of the District following his complaint to the EEOC was
26       a further act of cruelty towards Mr. Tuck for seeking to return to employment
27
         and refusing to accept the discrimination by the District and DOES 1-20, which
28

                                            31
                            COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 32 of 47




 1       made it more difficult for Mr. Tuck to exercise, interact with his friends and co-
 2
         workers, and otherwise continue to maintain his mental and physical health.
 3
 4       The order was unlawfully done to retaliate against Mr. Tuck for filing a
 5
         complaint with the EEOC and in order to prevent Mr. Tuck from receiving
 6
 7       benefits earned from more than twenty years of employment with the District.

 8       [See 20 C.F.R. § 1630.12].
 9
      126.      The District and DOES 1-20 did not individually assess whether Mr.
10
11       Tuck was able to perform the essential functions of his job or whether he could
12
         do so with reasonable accommodation and, in fact, refused to do so at all
13
14
         relevant times.

15    127.      Mr. Tuck is informed and believes that the District and DOES 1-20
16
         treated him in this unlawful manner despite allowing a firefighter who also
17
18       suffered a heart attack to return to his position after a leave of more than six
19
         months, following which the District and DOES 1-20 took part in an
20
         individualized consideration of that firefighter's ability to perform his duties,
21
22       and allowed his return, following which the firefighter performed his essential
23
         job functions for years.
24
25    128.      The District and DOES 1-20 terminated Mr. Tuck solely because of a
26       disability.
27
28

                                             32
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 33 of 47




 1    129.      The District and DOES 1-20 violated 42 U.S.C. § 12112 (b) (6) by using
 2
         qualification standards, employment tests or other selection criteria that screen
 3
 4       out or tend to screen out an individual with a disability or a class of individuals
 5
         with disabilities in the absence of any applicable job-related or business
 6
 7       necessity for doing so.

 8    130.     The District and DOES 1-20 violated 29 C.F.R. § 1630.2 (r) by
 9
         disqualifying Mr. Tuck from employment based on unsubstantiated speculation
10
11       about a future risk of injury and/or compensation claim despite his ability to
12
         perform essential job functions.
13
14
      131.     The District and DOES 1-20 violated 42 U.S.C. § 12112 (b) (1) by

15       limiting, segregating or classifying Mr. Tuck in a way that adversely affected
16
         his opportunities and status because of his disability.
17
18    132.     The District and DOES 1-20 violated 42 U.S.C. § 12112(b) (3) (A) and
19
         (B) by utilizing standards, criteria, or methods of administration that have the
20
         effect of discrimination on the basis of disability or that perpetuate the
21
22       discrimination of others who are subject to common administrative control.
23
      133.     The District is a covered employer to which the ADA applies.
24
25    134.      As a direct and proximate result of the breach of their duties by
26       Defendants, and each of them, Plaintiff experienced pain and suffering and
27
         emotional distress.
28

                                               33
                               COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 34 of 47




 1     135.         As a direct and proximate result of the breach of duty by Defendants,
 2
          and each of them, Plaintiff has suffered, and is continuing to suffer, economic
 3
 4        and emotional damages, and other pain and suffering, in an amount in excess of
 5
          the jurisdictional limits of this Court, or according to proof as will be shown in
 6
 7        this action.

 8     136.        The conduct of defendants as alleged was despicable, malicious,
 9
          oppressive, grossly reckless and/or fraudulent, and was performed with a
10
11        conscious disregard of Plaintiff’s rights and interests and safety, thereby
12
          justifying exemplary and punitive damages in an amount to punish them for
13
14
          their conduct, make an example of them, and deter them from putting others

15        through the abusive and dangerous treatment they caused Plaintiff to suffer.
16
     SECOND CAUSE OF ACTION FOR DISABILITY DISCRIMINATION IN
17
18   VIOLATION OF THE REHABILITATION ACT OF 1973 [29 U.S.C.A. §§ 706,
19
     793, 794, 794a; 42 U.S.C.A. § 12102 (2); and 45 C.F.R., Part 84] BY PLAINTIFF
20
     PETER A. TUCK AGAINST DEFENDANTS DURANGO FIRE PROTECTION
21
22   DISTRICT AND DOES 1-20.
23
       137.        Mr. Tuck alleges and incorporates by reference herein as if restated in full
24
25        each of the preceding paragraphs set forth above.
26     138.         Section 504 of the Rehabilitation Act, 29 U.S.C. § 794 (a), provides that:
27
              “No otherwise qualified individual with a disability in the United States,
28

                                                34
                                COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 35 of 47




 1       as defined by Section 705 (20) of this title shall, solely by reason of his or her
 2
         disability, be excluded from the participation in, be denied the benefits of, or be
 3
 4       subjected to discrimination under any program or activity receiving Federal
 5
         financial assistance...”
 6
 7    139.       Mr. Tuck is informed and believes that the District receives Federal

 8       financial assistance.
 9
      140.       The District is a “program or activity” as defined by 29 U.S.C. § 794 (b)
10
11       (1) (A), which section includes, “a department, agency, special purpose district,
12
         or other instrumentality of a State or of a local government….”
13
14
      141.       Mr. Tuck is an individual with a disability as defined by 29 U.S.C. § 705

15       (20).
16
      142.       The District and DOES 1-20 terminated Mr. Tuck from his employment
17
18       solely on the basis of his disability.
19
      143.       Because the cardiac condition of Mr. Tuck substantially limits at least one
20
         of Mr. Tuck’s major life activities Mr. Tuck is an individual with a disability
21
22       under the Rehabilitation Act.
23
      144.       Because Mr. Tuck has a record of a condition which substantially limits
24
25       at least one of Mr. Tuck’s major life activities Mr. Tuck is an individual with a
26       disability under the Rehabilitation Act.
27
28

                                             35
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 36 of 47




 1    145.     Because the District and DOES 1-20 perceived Mr. Tuck as having a
 2
         disability that substantially limits at least one of Mr. Tuck’s major life activities
 3
 4       Mr. Tuck is an individual with a disability under the Rehabilitation Act.
 5
      146.     Mr. Tuck is and was fully qualified to be a firefighter captain, and was
 6
 7       able to perform all the essential functions of the position once he recovered

 8       from his heart attack, at least as of August 19, 2016, based on the tests and
 9
         affirmation of Mr. Tuck's treating cardiologist and independent reviewing
10
11       physicians.
12
      147.     As a direct and proximate result of the breach of their duties by
13
14
         Defendants, and each of them, Mr. Tuck experienced pain and suffering and

15       emotional distress.
16
      148.     As a direct and proximate result of the breach of their duties by
17
18       Defendants, and each of them, Mr. Tuck has suffered, and is continuing to
19
         suffer, economic and emotional damages, and other pain and suffering, in an
20
         amount in excess of the jurisdictional limits of this Court, or according to proof
21
22       as will be shown in this action.
23
      149.     The conduct of defendants as alleged was despicable, malicious,
24
25       oppressive, grossly reckless and/or fraudulent, and was performed with a
26       conscious disregard of Mr. Tuck’s rights and interests and safety, thereby
27
         justifying exemplary and punitive damages in an amount to punish them for
28

                                               36
                               COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 37 of 47




 1        their conduct, make an example of them, and deter them from putting others
 2
          through the abusive and dangerous treatment they caused Mr. Tuck to suffer.
 3
 4   THIRD CAUSE OF ACTION FOR VIOLATION OF THE COLORADO ANTI-
 5
     DISCRIMINATION ACT (“CADA”) [CRSA 24-34-301, ET SEQ.] BY
 6
 7   PLAINTIFF PETER A. TUCK AGAINST DEFENDANTS DURANGO FIRE

 8   PROTECTION DISTRICT AND DOES 1-20.
 9
       150.     Plaintiff alleges and incorporates by reference herein as if restated in full
10
11        each of the preceding paragraphs set forth above.
12
       151.     Pursuant to C.R.S. 24-34-301, section 2.5, of the Colorado
13
14
          Antidiscrimination Act (“CADA”), "Disability" has the same meaning as set

15        forth in the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec,
16
          12101 et seq., and its related amendments and implementing regulations.
17
18     152.     Pursuant to C.R.S. 24-34-301, section 5.6, of the CADA, "Qualified
19
          individual with a disability" or "individual with a disability" has the same
20
          meaning as set forth in the federal "Americans with Disabilities Act of 1990",
21
22        42 U.S.C. sec, 12101 et seq., and its related amendments and implementing
23
          regulations.
24
25     153.     Section 24-34-402(1)(a) of the CADA provides that the following is a
26        discriminatory or unfair employment practice:
27
28

                                             37
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 38 of 47




 1             “For an employer to refuse to hire, to discharge, to promote or demote, to
 2
               harass during the course of employment, or to discriminate in matters of
 3
 4             compensation, terms, conditions, or privileges of employment against
 5
               any person otherwise qualified because of disability….”
 6
 7    154.     Section 24-34-402(1)(d) of the CADA provides that the following is a

 8       discriminatory or unfair employment practice:
 9
      155.     “For any employer, employment agency, or labor organization to print or
10
11       circulate or cause to be printed or circulated any statement, advertisement, or
12
         publication, or to use any form of application for employment or membership,
13
14
         or to make any inquiry in connection with prospective employment or

15       membership that expresses, either directly or indirectly, any limitation,
16
         specification, or discrimination as to disability, race, creed, color, sex, sexual
17
18       orientation, religion, age, national origin, or ancestry or intent to make any such
19
         limitation, specification, or discrimination, unless based upon a bona fide
20
         occupational qualification or required by and given to an agency of government
21
22       for security reasons….”
23
      156.     Section 24-34-402(1)(e) of the CADA provides that the following is a
24
25       discriminatory or unfair employment practice if done by “...any person, whether
26       or not an employer...or the employees or members thereof:
27
28

                                             38
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 39 of 47




 1           “(I) To aid, abet, incite, compel, or coerce the doing of any act defined in
 2
                   this section to be a discriminatory or unfair employment practice;
 3
 4       “(II) To obstruct or prevent any person from complying with the
 5
                   provisions of this part 4 or any order issued with respect thereto;
 6
 7       “(III) To attempt, either directly or indirectly, to commit any act defined

 8                 in this section to be a discriminatory or unfair employment practice;
 9
         “(IV) To discriminate against any person because such person has
10
11                 opposed any practice made a discriminatory or an unfair employment
12
                   practice by this part 4….”
13
14
      157.         The District and DOES 1-20 violated the CADA by terminating Mr.

15       Tuck's employment, and otherwise discriminating against him on the basis of a
16
         disability, despite his ability to perform all functions of his position with the
17
18       District.
19
      158.         The District and DOES 1-20 violated the CADA by printing or
20
         circulating or causing to be printed or circulated a revised job description for
21
22       the position of Captain of the District, and/or by using such a form to require
23
         membership as a firefighter with the District, and/or to make any inquiry in
24
25       connection with prospective employment or membership as a firefighter with
26       the District which expresses, either directly or indirectly, any limitation,
27
         specification, or discrimination as to disability..., which was not based upon a
28

                                                39
                                COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 40 of 47




 1       bona fide occupational qualification….” and which was done as a means of
 2
         justifying its intention to discriminate against Mr. Tuck.
 3
 4    159.     The District and DOES 1-20 are persons under the CADA who acted to:
 5
         aid, abet, incite, compel, or coerce discriminatory acts of the District; obstruct
 6
 7       or prevent person(s) from complying with the CADA; attempt to commit a

 8       discriminatory or unfair employment practice; discriminate against any person
 9
         because such person has opposed any practice made a discriminatory or an
10
11       unfair employment practice by the CADA in taking the actions alleged above
12
         against Mr. Tuck.
13
14
      160.     As a direct and proximate result of the breach of their duties by

15       Defendants, and each of them, Plaintiff experienced pain and suffering and
16
         emotional distress.
17
18    161.     As a direct and proximate result of the breach of duty by Defendants, and
19
         each of them, Plaintiff has suffered, and is continuing to suffer, economic and
20
         emotional damages, and other pain and suffering, in an amount in excess of the
21
22       jurisdictional limits of this Court, or according to proof as will be shown in this
23
         action.
24
25    162.     The conduct of defendants as alleged was despicable, malicious,
26       oppressive, grossly reckless and/or fraudulent, and was performed with a
27
         conscious disregard of Plaintiff’s rights and interests and safety, thereby
28

                                               40
                               COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 41 of 47




 1        justifying exemplary and punitive damages in an amount to punish them for
 2
          their conduct, make an example of them, and deter them from putting others
 3
 4        through the abusive and dangerous treatment they caused Plaintiff to suffer.
 5
     FOURTH CAUSE OF ACTION FOR VIOLATION OF 42 U.S.C. SECTION
 6
 7   1983 BY PLAINTIFF PETER A. TUCK AGAINST DEFENDANTS DURANGO

 8   FIRE PROTECTION DISTRICT AND DOES 1-20
 9
       163.     Plaintiff alleges and incorporates by reference herein as if restated in full
10
11        each of the preceding paragraphs set forth above numbered 1-149.
12
       164.     Under color of a purported statute, ordinance, regulation, custom, or
13
14
          usage, of Colorado law, the District and DOES 1-20 subjected Mr. Tuck to the

15        deprivation of rights, privileges, or immunities secured by the Constitution and
16
          laws of the United States.
17
18     165.     Among other unlawful acts leading to the deprivation of rights,
19
          privileges, or immunities secured by the Constitution and laws of the United
20
          States, the District and DOES 1-20 falsely claimed that they were prohibited
21
22        from continuing to employ Mr. Tuck as a firefighter, or even consider whether
23
          or not he was able to perform his duties, as the result of a disability.
24
25     166.     The false claims by defendants, and each of them, were knowingly and
26        intentionally dishonest and despicable and done solely as a pretext in their goal
27
          of discriminating against Mr. Tuck on the basis of a disability.
28

                                              41
                              COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 42 of 47




 1     167.     As a direct and proximate result of the breach of their duties by
 2
          Defendants, and each of them, Plaintiff experienced pain and suffering and
 3
 4        emotional distress.
 5
       168.     As a direct and proximate result of the breach of duty by Defendants, and
 6
 7        each of them, Plaintiff has suffered, and is continuing to suffer, economic and

 8        emotional damages, and other pain and suffering, in an amount in excess of the
 9
          jurisdictional limits of this Court, or according to proof as will be shown in this
10
11        action.
12
       169.     The conduct of defendants as alleged was despicable, oppressive,
13
14
          malicious, grossly reckless and/or fraudulent, and was performed with a

15        conscious disregard of Mr. Tuck’s rights and interests and safety, thereby
16
          justifying exemplary and punitive damages in an amount to punish them for
17
18        their conduct, make an example of them, and deter them from putting others
19
          through the abusive and dangerous treatment they caused Mr. Tuck to suffer.
20
     FIFTH CAUSE OF ACTION FOR INTENTIONAL INFLICTION OF
21
22   EMOTIONAL DISTRESS BY PLAINTIFF PETE TUCK AGAINST
23
     DEFENDANTS DURANGO FIRE PROTECTION DISTRICT AND DOES 1-20
24
25     170.     Plaintiff alleges and incorporates by reference herein as if restated in full
26        each of the preceding paragraphs.
27
28

                                                42
                                COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 43 of 47




 1    171.     The dishonest, malicious, reckless, outrageous, indifferent and cruel
 2
         manner in which Mr. Tuck was treated by the District and DOES 1-20 was so
 3
 4       blatant and obvious that only someone intending to cause Mr. Tuck emotional
 5
         distress, or acting with dishonesty, maliciousness, gross recklessness, disregard
 6
 7       or indifference, would have acted in the manner alleged above.

 8    172.     As a proximate result of the misconduct of the District and DOES 1-20,
 9
         Mr. Tuck suffered severe emotional distress, as well as severe physical pain and
10
11       discomfort, which is ongoing.
12
      173.     Defendants the District and DOES 1-20 conduct as alleged was
13
14
         despicable, dishonest, oppressive, malicious, grossly reckless, indifferent and/or

15       fraudulent, and was performed with a conscious disregard of Mr. Tuck’s rights
16
         and interests and safety, thereby justifying exemplary and punitive damages in
17
18       an amount to punish them for their conduct, make an example of them, and
19
         deter them from putting others through the abusive and dangerous treatment
20
         suffered by Mr. Tuck.
21
22                                   PRAYER FOR RELIEF
23
         Mr. Tuck prays for Judgment against Defendants, and each of them, as follows:
24
25                   FIRST CAUSE OF ACTION FOR VIOLATION OF THE
26                           AMERICANS WITH DISABILITIES ACT
27
              (Against Defendant Durango Fire Protection District and DOES 1-20)
28

                                            43
                            COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 44 of 47




 1       1.     Back pay in an amount to be determined at trial, including an award to
 2
                compensate for the tax consequences of a lump sum payment;
 3
 4       2.     Front pay in an amount to be determined at trial, including an award to
 5
                compensate for the tax consequences of a lump sum payment;
 6
 7       3.     Compensatory and consequential damages, including for emotional

 8              distress;
 9
         4.     Punitive damages;
10
11       5.     Pre-judgment and post-judgment interest at the highest lawful rate;
12
         6.     Attorneys’ fees and costs of this action; and
13
14
         7.     Any such further relief as the Court deems appropriate.

15               SECOND CAUSE OF ACTION FOR VIOLATION OF SECTION
16
                            504 OF THE FEDERAL REHABILITATION ACT
17
18             (Against Defendant Durango Fire Protection District and DOES 1-20)
19
          1.    Back pay in an amount to be determined at trial, including an award to
20
                compensate for the tax consequences of a lump sum payment;
21
22       2.     Front pay in an amount to be determined at trial, including an award to
23
                compensate for the tax consequences of a lump sum payment;
24
25       3.     Compensatory and consequential damages, including for emotional
26              distress;
27
         4.     Punitive damages;
28

                                             44
                             COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 45 of 47




 1       5.    Pre-judgment and post-judgment interest at the highest lawful rate;
 2
         6.    Attorneys’ fees and costs of this action; and
 3
 4       7.    Any such further relief as the Court deems appropriate.
 5
                     THIRD CAUSE OF ACTION FOR VIOLATION OF THE
 6
 7                         COLORADO ANTI-DISCRIMINATION ACT

 8            (Against Defendants Durango Fire Protection District and DOES 1-20)
 9
         1.    Back pay in an amount to be determined at trial, including an award to
10
11             compensate for the tax consequences of a lump sum payment;
12
         2.    Front pay in an amount to be determined at trial, including an award to
13
14
               compensate for the tax consequences of a lump sum payment;

15       3.    Compensatory and consequential damages, including for emotional
16
               distress;
17
18       4.    Punitive damages;
19
         5.    Pre-judgment and post-judgment interest at the highest lawful rate;
20
         6.    Attorneys’ fees and costs of this action; and
21
22       7.    Any such further relief as the Court deems appropriate.
23
                 FOURTH CAUSE OF ACTION FOR VIOLATION OF 29 U.S.C.
24
25                              SECTION 1983 CIVIL RIGHTS ACT
26              (Against Defendants Durango Fire Protection District and DOES 1-20)
27
28

                                            45
                            COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 46 of 47




 1       1.    Back pay in an amount to be determined at trial, including an award to
 2
               compensate for the tax consequences of a lump sum payment;
 3
 4       2.    Front pay in an amount to be determined at trial, including an award to
 5
               compensate for the tax consequences of a lump sum payment;
 6
 7       3.    Compensatory and consequential damages, including for emotional

 8             distress;
 9
         4.    Punitive damages;
10
11       5.    Pre-judgment and post-judgment interest at the highest lawful rate;
12
         6.    Attorneys’ fees and costs of this action; and
13
14
         7.    Any such further relief as the Court deems appropriate.

15      FIFTH CAUSE OF ACTION FOR INTENTIONAL INFLICTION OF
16
                                EMOTIONAL DISTRESS
17
18              (Against Defendants Durango Fire Protection District and DOES 1-20)
19
         1.    For actual, general, compensatory and consequential damages, including
20
         but not limited to emotional distress, in excess of the jurisdictional minimum of
21
22       this Court, in an amount to be proven at trial or otherwise allowed by the Court;
23
         2.    Pre-judgment and post-judgment interest at the highest lawful rate;
24
25       3.    Punitive and exemplary damages in an amount sufficient to penalize
26             Defendants, and each of them, for their misconduct, deter similar
27
               misconduct, and/or make an example of Defendant(s) for their
28

                                            46
                            COMPLAINT OF PLAINTIFF PETER A. TUCK
Case 1:19-cv-00043-NRN Document 1 Filed 01/07/19 USDC Colorado Page 47 of 47




 1                misconduct, in an amount to be determined at trial in this action or
 2
                  otherwise allowed by the Court.
 3
 4         Mr. Tuck demands a trial by jury in this action.
 5
                                      Respectfully submitted,
 6
 7   DATED: 1/7/2019                  LAW OFFICES OF KRISS HALPERN

 8
 9                                    _s/Kriss Halpern__________
                                      Kriss Halpern, Esq.
10                                    Law Offices of Kriss Halpern
11                                    1021 5th Street, Suite 209
                                      Santa Monica, CA 90403
12
                                      Telephone: 310-458-9340
13                                    Fax: 310-395-4786
14
                                      Email: krisshalpern11@gmail.com
                                      Attorney for Plaintiff Peter A. Tuck
15
16
17   Plaintiff Peter A. Tuck:
18
     1020 County Road 125
19
     Hesperus, CO 81326
20
21
22
23
24
25
26
27
28

                                                47
                                COMPLAINT OF PLAINTIFF PETER A. TUCK
